CHRISTIAN, Judge.
The offense is murder; the punishment, confinement in the penitentiary for three years.
It appears that appellant entered into recognizance on appeal. A copy of the recognizance has not been brought forward in the transcript. Hence we are unable to determine whether the recognizance under which appellant is enlarged meets the requirements of the statute. Where the *471appellant is enlarged, this court is without jurisdiction in the absence of a proper recognizance or appeal bond.
Appellant is granted fifteen days in which to perfect the record.
The appeal is dismissed.

Dismissed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.